 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00144-TLN
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   ALFREDO OREJEL YEPEZ JR,                           DATE: May 20, 2021.
                                                        COURT: Hon. Troy L. Nunley
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on May 20, 2021.

21          2.     By this stipulation, defendant now moves to continue the status conference until August

22 19, 2021, at 9:30 a.m., and to exclude time between May 20, 2021, and August 19, 2021, under Local

23 Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes multiple reports, audio recordings, and photographs. All of this discovery has been

27          either produced directly to counsel and/or made available for inspection and copying.

28                 b)      Counsel for defendant desires additional time to research sentencing issues;


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         specifically, research related to criminal history, safety valve eligibility, and exposure for the

 2         various drugs and quantities alleged. Counsel also needs extra time to discuss sentencing

 3         exposure and litigation strategy with his client, review discovery with his client, conduct

 4         independent factual investigation, and otherwise prepare for trial.

 5                c)      Trial preparation has been made more difficult and time-consuming given the

 6         COVID-19 pandemic. Specifically, while restrictions are loosening, the limitations on in-person

 7         meetings for safety purposes has, until recently, complicated and prolonged trial preparation.

 8                d)      Counsel for defendant believes that failure to grant the above-requested

 9         continuance would deny him the reasonable time necessary for effective preparation, taking into

10         account the exercise of due diligence.

11                e)      The government does not object to the continuance.

12                f)      Based on the above-stated findings, the ends of justice served by continuing the

13         case as requested outweigh the interest of the public and the defendant in a trial within the

14         original date prescribed by the Speedy Trial Act.

15                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16         et seq., within which trial must commence, the time period of May 20, 2021 to August 19, 2021,

17         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

18         because it results from a continuance granted by the Court at defendant’s request on the basis of

19         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

20         of the public and the defendant in a speedy trial.

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: May 18, 2021                                     PHILLIP A. TALBERT
 7                                                           Acting United States Attorney
 8
                                                             /s/ CAMERON L. DESMOND
 9                                                           CAMERON L. DESMOND
                                                             Assistant United States Attorney
10

11
     Dated: May 18, 2021                                     /s/ Robert J. Beles
12                                                           Robert J. Beles
13                                                           Counsel for Defendant
                                                             Alfredo Orejel Yepez JR
14

15

16
                                           FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 18th day of May, 2021.
18

19

20

21                                                                   Troy L. Nunley
                                                                     United States District Judge
22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
